DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Page 7, Para. 4 have been fully considered but they are not persuasive. Applicant’s amendments to claims 9 and 18 do not overcome the cited 112 rejections.

Applicant’s amendments to claims 1-4, 6-7, and 14-17 with respect to the cited 112 rejection have been fully considered and are persuasive.  The 112 rejections of claims 1-4, 6-7, and 14-17 have been withdrawn. 
Please see the revised rejection below.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:   
In claim 1, Examiner recommends that Applicant insert “consumable-material” before handling device in lines 2 and 5 for consistency. 
In claim 1, line 10, Applicant should change “to a production” to “of a production” to match line 12. Alternatively, Applicant may change the “of” before “a production” in line 12 to “to”, to match line 10.
In claim 20, Examiner recommends that Applicant insert “consumable-material” before handling device in lines 2 and 5 for consistency.
Any other occurrences in the claims should also be addressed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear as to whether the claims are to be interpreted as dependent or independent claims.  The claims need to be rewritten into proper dependent or independent form.  Claims 9-10 and 18 are not written in proper dependent or independent form.
Relative to claim 18, some limitations are unclear.  The phrases, “in at least one method step” as mentioned in lines 3, 7, and 9 are unclear.  The method steps, as recited in lines 4-12, are unclear.  Line 12 appears to be redundant as it includes limitations previously recited in claim 1.  Please see the example of claim 18 as understood by the Examiner below.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Relative to claim 9, the claim is drawn to a production and/or packaging system having a consumable material handling device of claim 1.  Claim 9 does not properly depend from claim 1 because it does not further limit the subject matter of claim 1.  Instead, claim 9 simply includes the subject matter of claim 1.  
Relative to claim 18, the claim is drawn to a method for changing and/or replenishing the at least one consumable material using a consumable-material handling device of claim 1.  Claim 18 does not properly depend from claim 1 because it does not further limit the subject matter of claim 1.  It appears that Applicant intends to include the limitations of the consumable-material handling device of claim 1 to be included in the method.
To be written in proper independent form, Applicant should list out the limitations of the intervening claims (i.e., claim 1) for clarity.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

For instance, here is an example of claim 18 in proper independent form.  Does Applicant mean: 
“A method for changing and/or replenishing the at least one consumable material on a production and/or packaging machine using a consumable-material handling device, 
wherein the consumable-material handling device is configured for transporting and/or handling at least one consumable material, 
the consumable material handling device comprising at least one at least partially autonomous handling unit, the at least one at least partially autonomous handling unit is configured at least for handling the consumable material, 
the consumable handling device further comprises at least one mobility unit on which the handling unit is arranged, the at least one mobility unit is configured at least to permit locomotion of the handling unit, and 
wherein the consumable-material handling device further comprises at least one access opening unit configured to detect a position of an access opening to a production and/or packaging machine;  
wherein the at least one access opening unit is configured to actuate at least one access closure element which closes the access opening of the production and/or packaging machine, 
the consumable-material handling device further comprises at least one connecting means application unit, which is configured to apply at least one connecting means to the at least one consumable material, the connecting means application unit is configured to apply a connecting means formed as adhesive to the at least one consumable material; 
the method comprising: 
autonomously transporting the at least one consumable material to the production and/or packaging machine, and/or 
autonomously changing the at least one consumable material by the consumable-material handling device, 
wherein, the access closure element of the production and/or packaging machine is autonomously opened by the consumable-material handling device, and the at least one connecting means is applied to the at least one consumable material by the at least one connecting-means application unit of the consumable-material handling device.”?

Similar amendments should be made to claim 9 for clarity.
Appropriate clarification is required.


Allowable Subject Matter
Claims 1-4, 6-7, 14-17, and 20-21 are allowed.
Claims 9-10, and 18 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the closest available prior art does not disclose: 
A consumable-material handling device for transporting and/or handling at least one consumable material, comprising: 
at least one at least partially autonomous handling unit, and at least one mobility unit on which a handling unit is arranged, 
the consumable-material handling device further comprises at least one access opening unit for detecting a position of an access opening to a production and/or packaging machine, and the at least one access opening unit actuates an access closure element which closes the access opening, as claimed. 

Relative to claim 20, the closest available prior art does not disclose:  
A consumable-material handling device for transporting and/or handling at least one consumable material, the consumable-material handling device comprising: 
at least one at least partially autonomous handling unit, at least one mobility unit on which a handling unit is arranged, and at least one outer-packaging opening unit for opening an outer packaging that at least partially surrounds the at least one consumable material, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655